BLATCHFORD, District Judge.
The register was correct to his decision. The eleventh section of the act requires that the warrant shall authorize the messenger to publish notices to such newspapers as the warrant specifies, and to serve written or printed notice, by mail or personally, on all creditors upon the schedule filed with the debtor’s petition, or whose names may be given to him in addition by the debtor. The same section then goes on to specify what particulars the notice so to be served shall state. One of those particulars is, that a meeting of the creditors of the debtor will be held “at a time and place designated in the warrant, not less than ten nor more than ninety days after the issuing of the same.”' This allowance of as much time as ninety days, in connection with the absolute requirement that notice shall be served, by mail or personally, on all creditors, shows elearly that it was the intention of congress,, that as much as ninety days’ time between the issuing of the warrant and the first meeting of creditors shall be allowed in cases where the creditors reside so far away as to make such an interval a reasonable-one. The fixing of the time is a matter of discretion, which it was the province of the-register to exercise to this case, and there is nothing to show that he did not exercise-it wisely to fixing sixty days’ time.